Citation Nr: 0824208	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  05-32 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date later than November 1, 2002, 
for the apportionment on behalf of the veteran's child.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The veteran testified before a Decision Review Officer at a 
December 2005 RO hearing.  


FINDINGS OF FACT

1.  Received at the St. Petersburg, Florida, VARO on October 
7, 2002, was a letter jointly signed by the veteran and his 
ex-spouse requesting an apportionment of his VA benefits to 
his dependent child.  

2.  In July 2004, the RO awarded a monthly apportionment of 
the veteran's VA benefits to his dependent child, effective 
November 1, 2002. 


CONCLUSION OF LAW

The veteran is not entitled to an effective date later than 
November 1, 2002.  38 U.S.C.A. §§ 5307, 5110 (West 2002); 38 
C.F.R. §§ 3.400, 3.450, 3.451 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO granted apportionment on behalf of the veteran's child 
effective November 1, 2002.  Essentially, the veteran argues 
that apportionment should have been made effective at a later 
date and not created a retroactive debt on his account.

The law provides that a veteran's pension benefits may be 
apportioned.  38 U.S.C.A. § 5307; 38 C.F.R. § 3.450.  
Additionally, where hardship is shown to exist, pension 
benefits may be specially apportioned between the veteran and 
his or her dependents on the basis of the facts in the 
individual case as long as it does not cause undue hardship 
to the other persons in interest.  If there is a child with 
the veteran not in his custody, apportionment will not be 
authorized unless and until a claim for an apportionment is 
filed on the child's behalf.  38 C.F.R. § 3.458 (g).

The laws applicable to effective dates provide that, except 
as otherwise provided, the effective date of an award based 
on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts shoo, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110 (a) (West 2002).

The implementing regulations provide that, except as 
otherwise provided, the effective date on evaluation in award 
of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2007).

Regulations concerning effective dates for apportionment 
provide that on original claims, the effective date shall be 
assigned in accordance with the facts found. On other than 
original claims from the first day of the month following the 
month in which the claim was received for an apportionment of 
the veteran's award, apportionment will be effective the day 
following date of last payment if a claim for apportionment 
is received within one year after that date.  38 C.F.R. § 
3.400 (e).

Here, the veteran and his ex-spouse were divorced in December 
2001.  In correspondence received by the RO on October 7, 
2002, signed by both the veteran and his ex-spouse, the 
parties agreed that a portion of the veteran's Social 
Security and VA benefits be considered as child support for 
their dependent daughter.  Both parties agreed that they 
would allow VA to decide the amount of this apportionment.  
They further requested that the apportionment be deposited 
directly into their daughter's savings account effective 
immediately.  

In July 2004, the RO awarded a monthly apportionment of the 
veteran's VA benefits to his dependent child, effective 
November 1, 2002.  The veteran now claims that he was paying 
child support to his ex-spouse during the two years that the 
apportionment claim was pending, and should not be forced to 
pay an additional retroactive amount through apportionment 
since November 2002.

The apportionment is effective from the first day of the 
month following the month in which the claim was received, 
that being November 1, 2002.  Since the effective date in 
this case is governed by the date of receipt of the claim for 
the apportionment, there is no basis for awarding 
apportionment any later than the month following the date of 
claim for the apportionment.

In a case in which the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated as a consequence of the absence of legal 
merit or lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In this case, the law and not the evidence is indeed 
dispositive.  The veteran's claim, that he is entitled to an 
later effective date for an apportionment of the his pension 
benefits, lacks legal merit.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis, supra (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  





(CONTINUED ON NEXT PAGE)

ORDER

The veteran's request for an effective date later than 
November 1, 2002, for an apportionment on behalf of his child 
is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


